Citation Nr: 0312134	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-01 814 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an evaluation in excess of 40 
percent for varicose veins of the right lower extremity.

In March 2001 the veteran presented testimony at a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

When the veteran's case was before the Board in June 2001, it 
was remanded for additional RO action.  It was returned to 
the Board in October 2002.


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim of entitlement to an evaluation in excess of 40 percent 
for varicose veins of the right lower extremity.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  Pursuant to the Board development, 
additional VA medical records were associated with the claims 
files.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Board further notes that the veteran's most recent VA 
examination of the varicose veins of the veteran's right 
lower extremity was performed in August 2002.  In the Board's 
opinion, another VA examination is also required to comply 
with VA's duty to assist the appellant in the development of 
the facts pertinent to this claim.

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should undertake any 
development required to comply with the 
notice and duty requirements of the 
VCAA, to include making arrangements 
with the appropriate VA medical 
facility for the veteran to be afforded 
an examination by a physician with 
appropriate expertise to determine the 
severity of his service-connected 
varicose veins of the right lower 
extremity.  If feasible, this 
examination should be conducted by a 
physician who has not previously 
examined or treated the veteran.  The 
claims folders, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folders was reviewed.  
Any indicated studies should be 
performed.  

The examiner should identify all 
current manifestations of the service-
connected varicose veins, specifically 
addressing the presence or absence, 
frequency and/or duration of the 
following manifestations of varicose 
veins: edema, aching, fatigue, use of 
compression hose, stasis pigmentation, 
eczema, ulceration, subcutaneous 
induration, and pain.  The rational for 
all opinions expressed must also be 
provided.

2.  The RO should then readjudicate the 
issue on appeal, based on all evidence 
received since the issuance of a 
supplemental statement of the case in 
August 2002.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a Supplemental Statement of 
the Case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




